There is no other difference between this and the Whiting
case than that, in the present case, it appears that some of the bonds of the foreign corporation, which were owned by the non-resident decedent, were registered. The legal proposition, which must determine the question of taxation, cannot be affected by the fact that the negotiability of the corporate bonds, or obligations, is withdrawn by registering upon the corporate books the name of their owner, and by writing his name upon them.
I think the order appealed from should be reversed, with costs.
O'BRIEN, J., concurs with VANN, J.; ANDREWS, Ch. J., BARTLETT and MARTIN, JJ., concur in result of opinion of VANN, J.; HAIGHT, J., concurs with GRAY, J.
Order affirmed. *Page 37